--------------------------------------------------------------------------------

Exhibit 10.1


AGREEMENT AND AMENDMENT NO. 4 TO STOCK PURCHASE AGREEMENT


This Agreement and Amendment No. 4 to the Stock Purchase Agreement executed
December 9, 2010 (the “Execution Date”) (“Fourth Amendment”) with an effective
date of  November 30, 2010 (the “Effective Date”) by and among Deep Down, Inc.,
a corporation existing under the laws of Nevada (“Purchaser”), Cuming
Corporation, a corporation existing under the laws of Massachusetts (the
“Company”), and the stockholders of the Company listed on the signature pages
hereof under the heading “Selling Stockholders” (collectively, the “Selling
Stockholders”). All capitalized terms not otherwise defined herein shall have
the meanings as set forth in the Agreement (as defined below).


WHEREAS, on May 3, 2010, the parties entered into that certain Stock Purchase
Agreement (the “Agreement”); and


WHEREAS, on June 30, 2010, the parties entered into that certain Amendment No. 1
to Stock Purchase Agreement (“First Amendment”); and


WHEREAS, on July 31, 2010, the parties entered into that certain Amendment No. 2
to Stock Purchase Agreement (“Second Amendment”); and


WHEREAS, on October 31, 2010, the parties entered into that certain Amendment No
.3 to Stock Purchase Agreement (“Third Amendment”); and


WHEREAS, the parties desire to further amend the Agreement in accordance with
the terms of this Fourth Amendment.


AGREEMENT


1.
Purchase Price.  Section 2.2 of the Agreement shall be amended and restated to
read as follows:



“2.2  Purchase Price. The aggregate purchase price to be paid by Purchaser for
the Shares shall be an amount in cash equal to $42,000,000.00, plus an amount
equal to the Net Customer Deposit Assets (if any) or less an amount equal to the
Net Customer Deposit Liabilities (if any) (subject to adjustment as provided in
Section 2.4 (the “Purchase Price”).”


2.
Payment of Purchase Price.  Section 2.3(a) of the Agreement shall be amended and
restated to read as follows:



 
“(a) On the Closing Date, Purchaser shall pay the Purchase Price less the
Adjustment Escrow Amount, the Indemnity Escrow Amount and, if and to the extent
the Closing occurs on or prior to December 31, 2010, the Earnest Money Deposit
Escrow Amount, to the Selling Stockholders, which shall be paid to or at the
direction of the Selling Stockholders by wire transfer of immediately available
funds into accounts designated in writing by the Selling Stockholders not less
than two (2) Business Days prior to the Closing Date; with such amounts paid to
the accounts of the Selling Stockholders allocated among them in accordance with
their pro rata ownership of the Shares set forth on Exhibit A.”

 

 
 
 

--------------------------------------------------------------------------------

 
 
 
3.             Lease between Company and 225 Bodwell Corporation.  Exhibit G to
the Agreement shall be amended and restated in its entirety as set forth in
Exhibit A to this Fourth Amendment.


4.
Termination of Agreement.  Section 9.l(a) of the Agreement shall be amended and
restated to read as follows:

 
“(a) At the election of the Stockholder Representative or Purchaser on or after
January 14, 2011 (such date, as it may be extended under this Section 9.1(a),
the “Termination Date”), if the Closing shall not have occurred by the close of
business on such date (as may be extended pursuant hereto), provided that the
terminating party is not in material default of any of its obligations
hereunder.”


5.              Earnest Money Deposit.  Within one day from and after the
Execution Date, the parties hereto acknowledge that Flotation Investor, LLC
(“Flotation Investor”)  will deposit with Casner & Edwards, LLP, in its capacity
as escrow agent (“Earnest Money Deposit Escrow Agent”) the sum of Two Million
Dollars ($2,000,000) (“Earnest Money Deposit Escrow Amount”) pursuant to that
certain Earnest Money Deposit Agreement dated as of the Execution Date (“Earnest
Money Deposit Agreement”) as set forth in Exhibit B to this Fourth Amendment by
and among Flotation Investor,  the Selling Stockholders and the Earnest Money
Deposit Escrow Agent.  The parties agree that the Earnest Money Deposit Amount
shall be applied  towards Purchaser’s obligation to pay the Purchase Price on
the Closing Date, if and to the extent that the Closing occurs on or prior to
December 31, 2010.  The parties hereto acknowledge that Purchaser and Flotation
Investor have entered into an arrangement with respect to Flotation Investor’s
financing of a portion of the Purchase Price at Closing.  Each of Purchaser,
Flotation Investor and the Selling Stockholders will use commercially reasonable
efforts to effectuate the Closing on or before December 31, 2010.  Anything in
the Agreement to the contrary notwithstanding, in the event that the Closing
does not occur on or prior to December 31, 2010 and (i) the Agreement has not
been terminated by Purchaser, pursuant to Sections 9.1(c), 9.1(d) or 9.1(e)
hereof on or prior to such date, (ii) the Selling Stockholders have not
terminated the Agreement for any reason either alone or mutually with Purchaser
on or prior to such date, and (iii) all of the conditions to Closing pursuant to
Section 7.1 of the Agreement, other than Section 7.1(i) and 7.1(j), have been
satisfied by such date (provided that such conditions requiring delivery to
Purchaser of documents or instruments by or on behalf of the Selling
Stockholders shall be deemed to have been satisfied upon delivery of such
documents or instruments in escrow pending the Closing), then the entire Earnest
Money Deposit shall be forfeited and paid immediately to the Selling
Stockholders in accordance with the terms of the Escrow Money Deposit Agreement
and shall no longer apply towards the Purchase Price, regardless of when the
Closing occurs, if at all.
 
 
 

--------------------------------------------------------------------------------

2
 
6.
Counterparts; Facsimile Signatures.  This Fourth Amendment may be executed in
any number of counterparts, and each such counterpart hereof shall be deemed to
be an original instrument, but all such counterparts together shall constitute
but one agreement.  This amendment may be executed by facsimile signature.



7.
Effectiveness of Agreement.  Except as amended hereby, the Agreement shall
remain in full force and effect in accordance with its terms.

 
 
    IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to
be duly executed as of the date first written above.
 

 
DEEP DOWN, INC.
         
 
By:
/s/ Eugene L. Butler       Eugene L. Butler, Executive Chairman  




 
CUMING CORPORATION
         
 
By:
/s/ John W. Cuming       John W. Cuming, Chairman  

 

 
SELLING STOCKHOLDERS:
         
 
By:
/s/ John W. Cuming      
John W. Cuming
              /s/ Jon E. Steffensen      
Jon E. Steffensen, Executor for the Estate of William R. Cuming under will dated
March 31, 2003, as amended
 


The undersigned hereby acknowledges and agrees to the provisions of Section 5 of
the foregoing Agreement and Amendment No. 4 to Stock Purchase Agreement.
 

  FLOTATION INVESTOR, LLC          
Date: December 9, 2010   
By:
/s/ Zalmie Jacobs           

 

 
3

--------------------------------------------------------------------------------



